UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly ended September 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-54721 ACCESS US OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 46-1035533 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 673 Woodland Square Loop SE Suite 320 Lacey, Washington 98503 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: 206-792-7575 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [] Accelerated filer [] Non-accelerated filer [] (do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes [X] No Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding at November 14, 2014 Common Stock, par value $0.0001 21,290,000 shares Documents incorporated by reference: None ACCESS US OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED September 30, 2014 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited). 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 14 Item 5. Other Information. 14 Item 6. Exhibits. 14 Signatures. 15 1 ITEM 1. Financial Statements ACCESS US OIL & GAS, INC. CONDENSED BALANCE SHEETS September 30, December 31, Unaudited Audited ASSETS: Current assets: Cash $ $ Accounts receivable-Comanche Investment - Total current assets Prepaid deposits Short-term investments Total assets $ $ LIABILITIES AND SHAREHOLDER'S DEFICIT Current liabilities: Accounts payable $ $ Due to related parties Total current liabilities Long term notes payable, net of discount Total liabilities Shareholders' Deficit - - Preferred stock, par value $0.0001 per share, 20,000,000 shares authorized, no shares issued and outstanding Common stock, par value $0.0001 per share, 100,000,000 shares authorized, 21,290,000 and 21,290,000 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 ACCESS US OIL & GAS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Oil and Gas Sales $ $
